DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-2 and 7, drawn to a method for analyzing a microorganism, classified in H01J49/0036.
II. Claim 3-4 and 8, drawn to a method for analyzing a microorganism, classified in H01J49/0036.
III. Claim 5-6 and 9, drawn to a method for analyzing a microorganism, classified in H01J49/0036.
The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in group I-II does not require determining which of Schwarzengrund and Montevideo as recited in group III; the inventions as claimed in group I and III does not require determining which of Minnesota, Infantis and Brandenburg as recited in group II; the inventions as claimed in group II-III does not require determining which of Abony and Pakistan as recited in group I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Bird on 10/24/2022 a provisional election was made without traverse to prosecute the invention of group I, claim 1-2 and 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 3-6 and 8-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojima-Kato et al. (Appl. Microbiol. Biotechnol. 2017, IDS) (Kato).
Regarding claim 1-2, Kato teaches a method for analyzing a microorganism (abstract), comprising:
an identification step for determining which of Abony and Pakistan which are two serotypes of Salmonella bacteria is contained in a sample which contains either Abony or Pakistan (Table 3, page 8561, par 5), based on presence or absence of a peak or peaks at a predetennined mass-to-charge ratio or ratios, in a mass spectrum obtained by a mass spectrometric analysis of the sample (Fig. 1, Table 3, page 8564, par 0; page 8566, par 4-5).
Kato does not specifically teach that where a value or values of the predetennined mass-to-charge ratio or ratios are selected from the group consisting of 3028, 3119, 4166, 5487, 5507, 5924, 6011, 6095, 6238, 6261, 6369, 6720, 6725, 6933, 7272, 7453, 7480, 7589, 7858, 7903, 8053, 8129, 8330, 8461, 8536, 8546, 8634, 8687, 9669, 9912, 10956, 11499, 11506, 11847, 12276, 13366, 13373, 13435, 13444, 15714, 15803 and 15990 as; well as any combination of these values. 
However, the court has held that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456 (Fed. Cir. 1955). In this case, Kato teaches the general condition of an identification step for determining which of Abony and Pakistan which are two serotypes of Salmonella bacteria is contained in a sample which contains either Abony or Pakistan (Table 3, page 8561, par 5), based on presence or absence of a peak or peaks at a predetennined mass-to-charge ratio or ratios, in a mass spectrum obtained by a mass spectrometric analysis of the sample (Fig. 1, Table 3, page 8564, par 0; page 8566, par 4-5). Thus, it would have been obvious to one of ordinary skill in the art to discover the optimum or workable ranges of a peak or peaks at a predetennined mass-to-charge ratio or ratios, in a mass spectrum by routine experimentation.
Regarding claim 7, Kato fairly suggests a non-transitory computer readable medium recording a program (Strain Solution ver. 2 software) for making a computer execute the step described in Claim 1 (Fig. 1, Table 3, page 8564, par 0; page 8566, par 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797